Title: To John Adams from Elbridge Gerry, 12 October 1779
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      Philadelphia Octr. 12 1779
     
     I have received from Mr. Lowell your Accounts and Vouchers, and shall deliver them to the Board of Treasury; how far they will be able to comply with the proposition of returning the latter, which is contrary to their usual Practice, I am unable to say, but will use my best Endeavours to accomplish it.
     
     Having lately explained to You some Matters, relative to our internal political Manoeuvres, It is needless to trouble You farther on that Subject. I must however acknowledge, that your good Opinion is flattering to the person who is so happy as to enjoy it, and at the same Time that it exceeds his Merit, it cannot fail of increasing his Desires of deserving it.
     I mentioned in my last, that Doctor Bancroft and Sir James Jay will probably be nominated, if Mr. Dana declines his Appointment, to the office of Secretary; since which the Powers thereof are enlarged with the Commission of Charge D’Affairs, in Case of the Absence or Death of the principal, and the office is so desirable as to be sought, by others of Influence and abilities. It is uncertain therefore, who will succeed in the new Appointment, and it is for the Interest of the publick, to prevail with Mr. Dana, if he has any Doubts, to annul them on this Occasion, and accept the office.
     I am happy to find that the State of Massachusetts has your Assistance in forming a Constitution, and am informed, that You are clearly in Favour of giving to the Governor a negative Power, in legislative Matters. This is a great Question, and I am fully persuaded that You have traced it, to its original principles, compared it with the Circumstances of the Times, weighed with Accuracy the Advantages and Disadvantages resulting from each Determination thereof, and finally decided in favour of the proposition, but granting, that upon a general Scale, the Measure is wise, yet is there not too much Reason to apprehend from it, great Injuries, and that the Community will be endangered, thereby? And may not this be prevented by giving to the Governor a negative, only so far as the proceedings of the Legislature may affect the security powers of the Executive? Indeed I have but little Time to attend to such Matters, and well knowing your Sentiments to have been on all Occasions against arbitrary and dangerous powers, I am not much concerned about the Event. One Maxim however, in Matters of Government I think to be just, that the Officers are generally best, whose powers are least subject to Abuse. I remain sir with the warmest Sentiments of Friendship and Esteem your very huml sert.
     
      E Gerry
     
     
      The Salary of a Minister is fixed at £2500 sterl. and of his Secretary at £1000.
      Your Appointment I think ought not to be divulged at present, but find that it is generally known, and as generally approved.
     
    